DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1, 7, 13 and 19-20 based on the Response filed on 10/21/2021 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 23-25 are canceled.  Claims 1-22 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 20180151612).

    PNG
    media_image1.png
    532
    1052
    media_image1.png
    Greyscale

Regard to claim 1, Zheng et al. disclose a display device comprising: 
a first area including a display area [a plurality of pixels p1 arranged in an array]
a second area including a part of the display area [a irregular-shaped display area A1 may include a transition area T configured in periphery of the irregular-shaped display area A1, that may include a plurality of pixels p1], and adjacent to the first area; 
a boundary [periphery as shown in Figs. 1-2] between the first area and the second area, the boundary comprising a linear first boundary parallel to a first direction and a curved second boundary connected to the linear first boundary, the boundary surrounding the first area; and 
a light-shielding layer B comprising a first light-shielding portion located in the second area and a plurality of aperture regions, and adjusting a light-transmissive area (see Fig. 2A above), 
wherein 
an end portion of the first light-shielding portion on the first area side comprises: 
a straight linear first end portion located on the linear first boundary; 
a curved linear second end portion located on the curved second boundary in a first round area through which the curved second boundary passes and in which an angle between a tangent to the curved second boundary and an extension of the linear first boundary is less than a reference value (see Fig. 2A above); and 
a stepwise linear third end portion which extends such that the stepwise linear third end portion is bent in a second round area through which the curved second boundary passes and in which the angle is greater than or equal to the reference value [that means the angle of the stepwise linear third end portion is greater than the angle of an angle between a tangent to the curved second boundary and an extension of the linear first boundary (see Fig. 2A], 
the boundary is equivalent to an ideal outline of the display area, 
the end portion of the first light-shielding portion is an edge of the first light-shielding portion on the first area side (see Fig. 2A above), 
each of the straight linear first end portion, the curved linear second end portion, and the stepwise linear third end portion forms a part of an outline of each of corresponding aperture regions of the aperture regions, and  in the aperture regions (see Fig. 2A above), 
the aperture regions adjusted by the straight linear first end portion don't include an aperture region across the ideal outline (see Fig. 2A above), 
the aperture regions adjusted by the curved linear second end portion don't include the aperture region across the ideal outline (see Fig. 2A above), and 
the aperture regions adjusted by the stepwise linear third end portion include the aperture region across the ideal outline(see Fig. 2A above).  

Regard to claim 2, Zheng et al. disclose the display device, wherein 
the curved linear second end portion is located between the straight linear first end portion and the stepwise linear third end portion, and 
the straight linear first end portion, the curved linear second end portion and the stepwise linear third end portion are continuously arranged.  

Regard to claim 11, Zheng et al. disclose a display device comprising: 
a first area including a display area [a plurality of pixels p1 arranged in an array]; 
a second area including a part of the display area [a irregular-shaped display area A1 may include a transition area T configured in periphery of the irregular-shaped display area A1, that may include a plurality of pixels p1]; 
a second area including a part of the display area, and adjacent to the first area; 
a boundary [periphery as shown in Figs. 1-2] between the first area and the second area, the boundary comprising a linear first boundary parallel to a first direction and a curved second boundary connected to the linear first boundary, the boundary surrounding the first area (see Fig. 2A above); 
a plurality of pixels [a plurality of pixels p1 ] arranged in matrix in the first direction and a second direction intersecting the first direction, 
each of the pixels P1 comprising a plurality of subpixels of a plurality of colors arranged in the first direction [a plurality of color resists may be configured on the color film substrate and may be one-to-one corresponding to a plurality of sub-pixels. A plurality of adjacent sub-pixels may be configured to correspond to color resists of different colors. When the plurality of adjacent sub-pixels together emit white light or other color light, the plurality of adjacent sub-pixels may form a pixel [0037]]; and 
a light-shielding layer comprising a first light-shielding portion located in the second area, and forming an outline of an aperture region of each of the subpixels, 
wherein the pixels include P1: 
N or more pixels continuously arranged in the first direction in a first round area through which the second boundary passes (see Fig. 2A above); 
a pixel located in a second round area through which the second boundary passes, or less than N pixels continuously arranged in the first direction in the second round area (see Fig. 2A above); and 
a plurality of pixels P1 located in a first display area which includes a straight area and does not include the first round area and the second round area, the straight area through which the linear first boundary passes and which extends in parallel with the linear first boundary in the first area, 
an end portion of the first light-shielding portion on the first area side comprises: 
a straight linear first end portion located on the linear first boundary in the straight area (see Fig. 2A above); 
a curved linear second end portion located on the curved second boundary in the first round area (see Fig. 2A above); and 
a stepwise linear third end portion which extends such that the stepwise linear third end portion is bent in the first direction and the second direction in the second round area, 
the display area includes the first display area, 
the boundary is equivalent to an ideal outline of the display area, 
the end portion of the first light-shielding portion is an edge of the first light-shielding portion on the first area side, 
each of the straight linear first end portion, the curved linear second end portion, and the stepwise linear third end portion forms a part of an outline of each of corresponding aperture regions of the aperture regions, and 
in the aperture regions, 
the aperture regions adjusted by the straight linear first end portion don't include an aperture region across the ideal outline, 
the aperture regions adjusted by the curved linear second end portion don't include the aperture region across the ideal outline, and 
the aperture regions adjusted by the stepwise linear third end portion include the aperture region across the ideal outline.  

Regard to claim 12, Zheng et al. disclose the display device, wherein 
a total area of the aperture regions of each of the pixels located in a second display area including the first round area and the second round area is less than a total area of the aperture regions of each of the pixels located in the first display area (see Fig. 2A above), and 
the display area includes the second display area.  

Regard to claim 13, Zheng et al. disclose the display device further comprising: 
a color filter located in the aperture regions, wherein when the aperture regions transmitting light of a same color are compared with each other (see Fig. 2A above), 
an area of each of the aperture regions located in the second round area is less than an area of each of the aperture regions located in the first display area. 
 
Regard to claim 14, Zheng et al. disclose the display device, wherein the color filter comprises a plurality of first color layers, a plurality of second color layers and a plurality of third color layers, and the first color layer, the second color layer or the third color layer is located in each of the aperture regions [a row direction (e.g., the horizontal direction in FIG. 1), three adjacent sub-pixels (not shown) may be configured to emit red light, green light, and blue light, respectively, and the three adjacent sub-pixels may form a pixel. In another embodiment, the pixel may include four sub-pixels, such as a red sub-pixel, a green sub-pixel, a blue sub-pixel, and a white sub-pixel].  

2.	Claims 1-5, 11-15, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 20160120005).

    PNG
    media_image2.png
    565
    635
    media_image2.png
    Greyscale

Regard to claim 1, Wu et al. a display device comprising: 
a first area 23a including a display area; 
a second area 211 including a part of the display area 23b, and adjacent to the first area 23a; 
a boundary [the display region should ideally have the curved trend line 3] between the first area 23a and the second area, the boundary comprising a linear first boundary parallel to a first direction and a curved second boundary connected to the linear first boundary, the boundary surrounding the first area; and 
a light-shielding layer comprising a first light-shielding portion located in the second area and a plurality of aperture regions, and adjusting a light-transmissive area, 
wherein 
an end portion of the first light-shielding portion on the first area side comprises: 
a straight linear first end portion located on the linear
a curved linear second end portion located on the curved second boundary in a first round area through which the curved second boundary passes and in which an angle between a tangent to the curved second boundary and an extension of the linear first boundary is less than a reference value (see Fig. 12 above); and 
a stepwise linear third end portion which extends such that the stepwise linear third end portion is bent in a second round area through which the curved second boundary passes and in which the angle is greater than or equal to the reference value [that means the angle of the stepwise linear third end portion is greater than the angle of an angle between a tangent to the curved second boundary and an extension of the linear first boundary (see Fig. 12 above)], 
the boundary 3 is equivalent to an ideal outline of the display area, 
the end portion of the first light-shielding portion 221 is an edge of the first light-shielding portion on the first area side, 
each of the straight linear first end portion, the curved linear second end portion, and the stepwise linear third end portion forms a part of an outline of each of corresponding aperture regions of the aperture regions 231/232/233, and  
in the aperture regions, 
the aperture regions adjusted by the straight linear first end portion don't include an aperture region across the ideal outline(see Fig. 12 above), 
the aperture regions adjusted by the curved linear second end portion don't include the aperture region across the ideal outline(see Fig. 12 above), and 
the aperture regions adjusted by the stepwise linear third end portion include the aperture region across the ideal outline(see Fig. 12 above).  

Regard to claim 2, Wu et al. disclose the display device, wherein
the curved linear second end portion is located between the straight linear first end portion and the stepwise linear third end portion, and 
the straight linear first end portion, the curved linear second end portion and the stepwise linear third end portion are continuously arranged.  


a plurality of second light-shielding portions and a plurality of third light-shielding portions at least located in the first area and intersecting each other [the central line of its corresponding central pixel black matrix 223 and the central line of its corresponding border pixel black matrix 224], 
the aperture regions 23a/23b are surrounded by the first light-shielding portion, the second light-shielding portions and the third light-shielding portions, 
the second light-shielding portions extend in the first direction, and are arranged at intervals in a second direction intersecting the first direction, and 
the third light-shielding portions extend in the second direction, and are arranged at intervals in the first direction.  

Regard to claim 4, Wu et al. disclose the display device comprising a color filter located in the aperture regions, wherein 
when the aperture regions 23a/23b transmitting light of a same color are compared with each other, an area of each of the aperture regions 23b located in the second round area is less than an area of each of the aperture regions located in a first display area which includes a straight area and does not include the first round area and the second round area, the straight area through which the linear first boundary passes and which extends in parallel with the linear first boundary in the first area, and 
the display area includes the first display area.  

Regard to claim 5, Wu et al. disclose the display device, wherein the color filter comprises 
a plurality of first color layers 231, 
a plurality of second color layers 232 and 
a plurality of third color layers 233, and 
the first color layer, the second color layer or the third color layer is located in each of the aperture regions.  


each of the second light-shielding portions linearly extends in the first direction, 
each of the third light-shielding portions extends in a third direction different from the first direction and the second direction, and a fourth direction different from the first direction, the second direction and the third direction, and 
when a pair of aperture regions 23a/23b adjacent to each other in the second direction is noted, one of the aperture regions extends in the third direction, and the other aperture regions extends in the fourth direction.  

Regard to claim 11, Wu et al. disclose a display device comprising: 
a first area including a display area; 
a second area including a part of the display area 23b, and adjacent to the first area; 
a boundary between the first area and the second area, the boundary comprising 
a linear first boundary parallel to a first direction (see Fig. 12 above) and 
a curved second boundary connected to the linear first boundary, 
the boundary surrounding the first area( see Fig. 12 above); 
a plurality of pixels 23a/23b arranged in matrix in the first direction and a second direction intersecting the first direction, each of the pixels comprising a plurality of subpixels of a plurality of colors arranged in the first direction; and 
a light-shielding layer 221/222 comprising a first light-shielding portion located in the second area, and forming an outline of an aperture region of each of the subpixels [the central line of its corresponding central pixel black matrix 223 and the central line of its corresponding border pixel black matrix 224], 
wherein the pixels include: 
N or more pixels continuously arranged in the first direction in a first round area through which the second boundary passes; 
a pixel located in a second round area through which the second boundary passes, or less than N pixels continuously arranged in the first direction in the second round area; and 
a plurality of pixels located in a first display area which includes a straight area and does not include the first round area and the second round area, the straight linear first boundary passes and which extends in parallel with the linear first boundary in the first area, 
an end portion of the first light-shielding portion on the first area side comprises: 
a straight linear first end portion located on the linear first boundary in the straight area; 
a curved linear second end portion located on the curved second boundary in the first round area; and 
a stepwise linear third end portion which extends such that the stepwise linear third end portion is bent in the first direction and the second direction in the second round area, 
the display area includes the first display area, 
the boundary is equivalent to an ideal outline of the display area, 
the end portion of the first light-shielding portion 221 is an edge of the first light-shielding portion on the first area side(see Fig. 12 above), 
each of the straight linear first end portion, the curved linear second end portion, and the stepwise linear third end portion forms a part of an outline of each of corresponding aperture regions of the aperture regions(see Fig. 12 above), and 
in the aperture regions, 
the aperture regions adjusted by the straight linear first end portion don't include an aperture region across the ideal outline(see Fig. 12 above), 
the aperture regions adjusted by the curved linear second end portion don't include the aperture region across the ideal outline(see Fig. 12 above), and 
the aperture regions adjusted by the stepwise linear third end portion include the aperture region across the ideal outline(see Fig. 12 above).  

Regard to claim 12, Wu et al. disclose the display device, wherein
a total area of the aperture regions 23b of each of the pixels located in a second display area including the first round area and the second round area is less than a total area of the aperture regions 23a of each of the pixels located in the first display area, and the display area includes the second display area.  


 
Regard to claim 14, Wu et al. disclose the display device, wherein the color filter comprises a plurality of first color layers, a plurality of second color layers and a plurality of third color layers, and the first color layer, the second color layer or the third color layer is located in each of the aperture regions [0015].  

Regard to claim 15, Wu et al. disclose the display device, wherein the light-shielding layer 221/222 further comprises 
a plurality of second light-shielding portions 222 and a plurality of third light-shielding portions 222 at least located in the first area and intersecting each other, and defines the aperture regions [the central line of its corresponding central pixel black matrix 223 and the central line of its corresponding border pixel black matrix 224], 
the second light-shielding portions extend in the first direction and are arranged such that the second light-shielding portions alternate with the aperture regions in the second direction, and 
the third light-shielding portions extend in the second direction and are arranged such that the third light-shielding portions alternate with the aperture regions in the first direction.  

Regard to claim 21, Wu et al. disclose the display device further comprising: 
an array substrate 11; 
a counter-substrate 21 comprising the light-shielding layer 221/222 and facing the array substrate with a gap therebetween; and 
a liquid crystal layer [the display medium layer 5 may be a liquid crystal layer]
held between the array substrate 11 and the counter-substrate 21 and 
structuring the pixels together with the array substrate and the counter-substrate.  

Regard to claim 22, Wu et al. disclose the display device, wherein the light-shielding layer 221/222 further comprises 
a plurality of second light-shielding portions 222 and a plurality of third light-shielding portions 222 at least located in the first area and intersecting each other, and defines the aperture regions [the central line of its corresponding central pixel black matrix 223 and the central line of its corresponding border pixel black matrix 224], 
the second light-shielding portions 222 extend in the first direction, and are arranged such that the second light-shielding portions alternate with the aperture regions in the second direction, 
the third light-shielding portions 222 extend in the second direction, and are arranged such that the third-light-shielding portions alternate with the aperture regions in the first direction, 
the array substrate comprises a plurality of scanning lines and a plurality of signal lines [the second substrate 11 can be a thin film transistor substrate and inherently includes a plurality of scanning lines and a plurality of signal lines], 
each of the scanning lines faces the corresponding second light-shielding portion and inherently extends along the corresponding second light-shielding portion [since the central line of its corresponding central pixel black matrix 223 and the central line of its corresponding border pixel black matrix 224], and 
each of the signal lines faces the corresponding third light-shielding portion and inherently extends along the corresponding third light-shielding portion [since the central line of its corresponding central pixel black matrix 223 and the central line of its corresponding border pixel black matrix 224].  

3.	Claims 1-6, 11-15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (US 20190140026).

    PNG
    media_image3.png
    667
    1239
    media_image3.png
    Greyscale

Regard to claim 1, Nakanishi et al. disclose a display device comprising: 
a first area including a display area 2; 
a second area including a part of the display area [the pixel 44, and the pixel 46], and adjacent to the first area; 
a boundary [ideal line] between the first area 2 and the second area 7/9, the boundary comprising a linear first boundary parallel to a first direction and a curved second boundary connected to the linear first boundary, the boundary surrounding the first area; and 
a light-shielding layer [a light-shielding section 3] comprising a first light-shielding portion located in the second area and a plurality of aperture regions, and adjusting a light-transmissive area, 
wherein 
an end portion of the first light-shielding portion on the first area side comprises: 
a straight linear first end portion located on the linear first boundary; 
a curved linear second end portion located on the curved second boundary in a first round area through which the curved second boundary passes and in which an angle between a tangent to the curved second boundary and an extension of the linear
a stepwise linear third end portion which extends such that the stepwise linear third end portion is bent in a second round area through which the curved second boundary passes and in which the angle is greater than or equal to the reference value [a partial enlarged diagram of the portion indicated with “K” in (a) of FIG. 6], 
the boundary is equivalent to an ideal outline of the display area 2, 
the end portion of the first light-shielding portion 3 is an edge of the first light-shielding portion on the first area side, 
each of the straight linear first end portion, the curved linear second end portion, and the stepwise linear third end portion forms a part of an outline of each of corresponding aperture regions of the aperture regions, and  
in the aperture regions, 
the aperture regions adjusted by the straight linear first end portion don't include an aperture region across the ideal outline, 
the aperture regions adjusted by the curved linear second end portion don't include the aperture region across the ideal outline, and 
the aperture regions adjusted by the stepwise linear third end portion include the aperture region across the ideal outline.  

Regard to claim 2, Nakanishi et al. disclose the display device, wherein 
the curved linear second end portion is located between the straight linear first end portion and the stepwise linear third end portion, and 
the straight linear first end portion, the curved linear second end portion and the stepwise linear third end portion are continuously arranged.  

Regard to claim 3, Nakanishi et al. disclose the display device, wherein the light-shielding layer further comprises 
a plurality of second light-shielding portions and a plurality of third light-shielding portions at least located in the first area and intersecting each other (see Fig. 1 above), 
the aperture regions [pixels 5/7/9] are surrounded by the first light-shielding portion, the second light-shielding portions and the third light-shielding portions, 
the second light-shielding portions extend in the first direction [first direction in Fig. 1], and are arranged at intervals in a second direction [second direction in Fig. 1] intersecting the first direction, and 
the third light-shielding portions extend in the second direction, and are arranged at intervals in the first direction.  

Regard to claim 4, Nakanishi et al. disclose the display device further comprising a color filter located in the aperture regions, wherein 
when the aperture regions [pixels 44/46] transmitting light of a same color are compared with each other, an area of each of the aperture regions [pixels 42] located in the second round area is less than an area of each of the aperture regions located in a first display area which includes a straight area and does not include the first round area and the second round area, the straight area through which the linear first boundary passes and which extends in parallel with the linear first boundary in the first area 2, and 
the display area includes the first display area.  

Regard to claim 5, Nakanishi et al. disclose the display device, wherein the color filter comprises 
a plurality of first color layers R, a plurality of second color layers G and a plurality of third color layers B, and 
the first color layer, the second color layer or the third color layer is located in each of the aperture regions.  

Regard to claim 6, Nakanishi et al. disclose the display device, wherein each of the second light-shielding portions includes: 
a first linear portion (on pixels 42)
having a first width in the second direction, and 
forming an outline of each of the aperture regions located in the first round area and 
a first display area which includes a straight area and does not include the first round area and the second round area, the straight area through which the linear first boundary passes and which extends in parallel with the linear first boundary in the first area; and 
a second linear portion (on pixels 44)
having a second width greater than the first width in the second direction, and 
adjusting an outline of each of the aperture regions located in the second round area, 
each of the aperture regions (pixels 46) located in the second round area in the second direction is shorter than each of the aperture regions (pixel 42) located in the first display area in the second direction, and 
the display area includes the first display area 2.  

Regard to claim 10, Nakanishi et al. disclose the display device, wherein
each of the second light-shielding portions linearly extends in the first direction, 
each of the third light-shielding portions extends in a third direction different from the first direction and the second direction, and a fourth direction different from the first direction, the second direction and the third direction (see Fig. 1 above),  
when a pair of aperture regions adjacent to each other in the second direction is noted, one of the aperture regions extends in the third direction, and the other aperture regions extends in the fourth direction.  

Regard to claim 11, Nakanishi et al. disclose a display device comprising: 
a first area including a display area 2; 
a second area including a part of the display area [the pixel 44, and the pixel 46], and adjacent to the first area; 
a boundary [ideal line] between the first area 2 and the second area 44/46, the boundary comprising a linear first boundary parallel to a first direction and a curved second boundary connected to the linear
a plurality of pixels 42/44/46 arranged in matrix in the first direction and a second direction intersecting the first direction, each of the pixels comprising a plurality of subpixels of a plurality of colors arranged in the first direction; and 
a light-shielding layer [a light-shielding section 3] comprising a first light-shielding portion located in the second area, and forming an outline of an aperture region of each of the subpixels, 
wherein the pixels include: 
N or more pixels continuously arranged in the first direction in a first round area through which the second boundary passes; 
a pixel located in a second round area through which the second boundary passes, or less than N pixels continuously arranged in the first direction in the second round area; and 
a plurality of pixels located in a first display area 2 which includes a straight area and does not include the first round area and the second round area, the straight area through which the linear first boundary passes and which extends in parallel with the linear first boundary in the first area, 
an end portion of the first light-shielding portion on the first area side comprises: 
a straight linear first end portion located on the linear first boundary in the straight area; 
a curved linear second end portion located on the curved second boundary in the first round area (see Fig. 6 above); and 
a stepwise linear third end portion which extends such that the stepwise linear third end portion is bent in the first direction and the second direction in the second round area [a partial enlarged diagram of the portion indicated with “K” in (a) of FIG. 6], 
the display area includes the first display area 2, 
the boundary is equivalent to an ideal outline of the display area, 
the end portion of the first light-shielding portion is an edge of the first light-shielding portion on the first area side, 
each of the straight linear first end portion, the curved linear second end portion, and the stepwise linear third end portion forms a part of an outline of each of corresponding aperture regions of the aperture regions, and 
in the aperture regions, 
the aperture regions adjusted by the straight linear first end portion don't include an aperture region across the ideal outline, 
the aperture regions adjusted by the curved linear second end portion don't include the aperture region across the ideal outline, and 
the aperture regions adjusted by the stepwise linear third end portion include the aperture region across the ideal outline.  

Regard to claim 12, Nakanishi et al. disclose the display device, wherein
a total area of the aperture regions of each of the pixels located in a second display area including the first round area and the second round area is less than a total area of the aperture regions of each of the pixels located in the first display area, and 
the display area includes the second display area.  

Regard to claim 13, Nakanishi et al. disclose the display device further comprising: 
a color filter located in the aperture regions, wherein when the aperture regions transmitting light of a same color are compared with each other, 
an area of each of the aperture regions located in the second round area is less than an area of each of the aperture regions located in the first display area. 
 
Regard to claim 14, Nakanishi et al. disclose the display device, wherein the color filter comprises 
a plurality of first color layers R, a plurality of second color layers G and a plurality of third color layers B, and 
the first color layer, the second color layer or the third color layer is located in each of the aperture regions.  

Regard to claim 15, Nakanishi et al. disclose the display device, wherein the light-shielding layer further comprises 
a plurality of second light-shielding portions and 
a plurality of third light-shielding portions at least located in the first area and intersecting each other, and defines the aperture regions, 
the second light-shielding portions extend in the first direction and are arranged such that the second light-shielding portions alternate with the aperture regions in the second direction, and 
the third light-shielding portions extend in the second direction and are arranged such that the third light-shielding portions alternate with the aperture regions in the first direction.  

Regard to claim 21, Nakanishi et al. disclose the display device further comprising: 
an array substrate; a counter-substrate comprising the light-shielding layer and facing the array substrate with a gap therebetween [color filter substrate on which the sub-pixels 110, the blocking member 105, and the light-shielding curved section 111a are provided is attached to an active matrix substrate (not shown in the drawing) via a sealing material 104 and a sealing curved section 108 as shown in Fig. 14]; and 
a liquid crystal layer 64 inherently held between the array substrate and the counter-substrate and structuring the pixels together with the array substrate and the counter-substrate as shown in Fig. 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160120005) applied to claims 1-3 in view of Nakamura et al. (US 20180149932) as IDS provided.

Wu et al. disclose also the display device, wherein each of the second light-shielding portions includes: 
a first linear portion having a first width in the second direction, and forming an outline of each of the aperture regions located in the first round area and 
a first display area which includes a straight area and does not include the first round area and the second round area, the straight area through which the linear first boundary passes and which extends in parallel with the linear first boundary in the first area; and 
a second linear portion having a second width in the second direction, and adjusting an outline of each of the aperture regions located in the second round area, the display area includes the first display area.  

Wu et al. fail to disclose the display device, wherein each of the second light-shielding portions includes a second linear portion having a second width greater than the first width in the second direction, wherein each of the aperture regions located in the second round area in the second direction is shorter than each of the aperture regions located in the first display area in the second direction.

    PNG
    media_image4.png
    466
    866
    media_image4.png
    Greyscale

Nakamura et al. teach the display device, wherein each of the second light-shielding portions includes a second linear portion having a second width greater than the first width in the second direction (Y direction), wherein each of the aperture regions AP3/AP4/AP5 located in the second round area in the second direction is shorter than each of the aperture regions AP1 located in the first display area in the second direction.
 in the second direction, wherein each of the aperture regions located in the second round area in the second direction is shorter than each of the aperture regions located in the first display area in the second direction for presenting a liquid crystal display device of good display quality [0037] and [0139] as Nakamura et al. taught.

Regard to claim 7, Nakamura et al. teach the display device, wherein the second round area extends in the first direction, the first width is constant, and the second width is increased in stages with distance from the first linear portion in the first direction.  

Regard to claim 17, Nakamura et al. teach the display device, wherein the pixels located in the first display area are a plurality of first pixels, 
the pixels located in the first round area are a plurality of second pixels, 
the pixels located in the second round area include a third pixel and a fourth pixel in which a proportion of an area located on the second area is greater than the proportion of the third pixel, 
the second round area extends in the first direction, 
the second pixels and the first pixel are arranged in order in the first direction, 
the fourth pixel, the third pixel and the first pixel are arranged in order in the first direction, 
the first width is constant, and 
in the second linear portion, the second width of a portion adjusting an outline of each of the aperture regions of the fourth pixel is greater than the second width of a portion adjusting an outline of each of the aperture regions of the third pixel.  

Regard to claim 20, Nakamura et al. teach the display device, wherein the light-shielding layer further comprises 
a plurality of second light-shielding portions and 
a plurality of third light-shielding portions at least located in the first area and intersecting each other, and defines the aperture regions, 
each of the second light-shielding portions linearly extends in the first direction, 
each of the third light-shielding portions extends in a third direction (with inclined angle) different from the first direction and a fourth direction (with inclined angle) different from the first direction, the second direction and the third direction, and 
when a pair of aperture regions adjacent to each other in the second direction is noted, 
one of the aperture regions extends in the third direction, and 
the other aperture region extends in the fourth direction.  
 
Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 8 is allowed since there is no prior teaches the display device, wherein the third light-shielding portions comprise: 
a third light-shielding portion belonging to a first group and including: 
a third linear portion having a third width in the first direction, and forming an outline of each of the aperture regions located in a first display area which includes a straight area and does not include the first round area and the second round area, the straight area through which the linear first boundary passes and which extends in parallel with the linear first boundary in the first area; and 
a fourth linear portion having a fourth width greater than the third width in the first direction, and adjusting an outline of each of the aperture regions located in the second round area; and 
a third light-shielding portion belonging to a second group and including: 
the third linear portion having the third width in the first direction, and forming the outline of each of the aperture regions located in the first display area; and 
a fifth linear portion having the third width in the first direction, and forming an outline of each of the aperture regions located in the first round area, , and the display area includes the first display area.  

Claim 9 is allowed since it depends on the allowed claim 8.

Claim 18 is allowed since there is no prior teaches the display device, wherein the third light-shielding portions comprise: 
a third light-shielding portion belonging to a first group and including: 
a third linear portion having a third width in the first direction, and forming an outline of each of the aperture regions located in the first display area; and 
a fourth linear portion having a fourth width greater than the third width in the first direction, and adjusting an outline of each of the aperture regions located in the second round area; and 
a third light-shielding portion belonging to a second group and including: 
the third linear portion having the third width in the first direction, and forming the outline of each of the aperture regions located in the first display area; and 
a fifth linear portion having the third width in the first direction, and forming an outline of each of the aperture regions located in the first round area, and 
each of the aperture regions located in the second round area is shorter than each of the aperture regions located in the first display area in the first direction.  

Claim 19 is allowed since it depends on the allowed claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871